Citation Nr: 9909347	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-37 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In October 1997 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

As noted in the October 1997 remand, the veteran has raised 
the issues of entitlement to earlier effective dates for 
service connection for post-traumatic stress disorder and for 
the 10 percent rating for his service-connected sinusitis, as 
well as a claim of entitlement to service connection for a 
cardiac disability.  The RO has not addressed these issues in 
the first instance.  Therefore the issues are again referred 
to the RO for appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested by irritability, mild 
memory loss and social isolation, and is demonstrated by 
definite social and industrial inadaptability or is 
productive of an occasional decrease in work efficiency or by 
intermittent periods of an inability to perform occupational 
tasks.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(1998)(formerly 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1993 letter from C.A.N. Rao, M.D., stated that 
that physician had seen the veteran since 1990 for outpatient 
treatment and medication for anxiety/panic attacks.

An April 1994 VA fee basis psychiatric examination report of 
K. Raval, M.D., shows that the veteran was severely beaten by 
other Marines during his service in June 1974.  He sometimes 
experienced panic attacks without any seeming reason, an 
increased irritability and a feeling of impending doom.  He 
found it difficult to go out into crowded public places and 
had an exaggerated startle response.  The veteran had a 
markedly diminished interest in activities and felt more 
withdrawn.  He described himself as hypervigilant around 
strangers and on occasion, experienced intrusive and 
distressing recollections of his traumatic incident, as well 
as nightmares.  He described himself as becoming extremely 
angry at home and fearful of confrontations at his office.  
In the previous six months he experienced some difficulty 
falling asleep.  He also experienced occasional minor 
episodes of depressed mood which did not last long and never 
interfered with his work.  The veteran took Valium for his 
symptoms.  

The examiner thoroughly reviewed the veteran's past medical 
records, including previous psychiatric evaluations.  The 
veteran's affect was assessed as broad-ranged and appropriate 
with no lability.  He exhibited mild anxiety during the 
interview and his mood was euthymic.  While discussing his 
traumatic episode, the veteran exhibited feelings of fear and 
terror.  The examiner observed some obsessive thinking 
pattern and occasional ideas of references.  There were no 
active suicidal/homicidal ideations and he was cognitively 
alert and oriented to time, place, person and situation.  His 
memory was grossly intact with good attention and 
concentration.  He had adequate judgment, fund of information 
and abstraction and considerable insight into his emotional 
status.  The examiner diagnosed PTSD, organic anxiety 
disorder and a history of alcohol abuse in remission since 
1977.  The veteran's Global Assessment of Functioning (GAF) 
score was 80 at that time and 80 was also considered his 
highest GAF score in the previous year.  A GAF score of 80 
indicates slight impairment in social, occupational or school 
functioning.  The examiner opined that the veteran had good 
compensatory capabilities to function adequately in his job 
and married life in spite of experiencing continuous PTSD 
symptoms.

The December 1994 report of a VA psychiatric examination 
shows that the veteran had recurrent nightmares of his 
inservice beating and that he often felt "jumpy."  He 
stated that, when interacting with people who became 
aggressive at his office, he became angry and afraid he might 
hurt someone or be harmed himself.  He felt very 
uncomfortable in crowds and sometimes had intense anger and 
murderous impulses triggered.  He denied feeling routinely 
depressed or any suicidal or homicidal ideation.  The 
examiner observed that the veteran was alert, pleasant and 
cooperative.  His mood was moderately tense and he had much 
underlying anger regarding the 1974 assault and emotional 
sequelae.  He was coherent and relevant and his orientation, 
memory and abstract ability were intact.  The examiner 
diagnosed PTSD manifested by recurrent nightmares, 
flashbacks, psychologic stress at exposure to internal and 
external cues and physiological reactivity to these cues.  
The examiner also noted some numbing of general 
responsiveness and a decreased interest in significant 
activities.  The veteran had increased arousal, manifested by 
sleep disturbance, irritability and anger outbursts and 
hypervigilance.  The examiner also noted recurrent fears of 
harming others or of being attacked and difficulties dealing 
with intense feelings of anger.  The examiner opined that 
psychologic conflicts resulting from the traumatic event had 
significantly affected the quality of his life.  

In October 1995, the Board granted service connection for 
PTSD.  

At his December 1995 VA psychiatric examination, the veteran 
complained of nightmares, a withdrawal from social 
interaction and problems with explosive anger.  The examiner 
found the veteran to be coherent and rational.  His insight 
and judgment were both unimpaired.  The examiner felt that 
the veteran had PTSD as manifested by recurrent nightmares of 
the traumatic incident, flashbacks, decreased interest in 
social interactions, anxiety symptoms manifested in 
interpersonal relationships including his job performance.  
Panic disorders were considered as a differential diagnosis.

A January 1996 rating decision granted a 10 percent 
evaluation.  

C.A.N. Rao, M.D., indicated in a February 1996 letter, that 
the veteran had been treated since 1990 for PTSD and was on 
daily medications and had been receiving therapy since 1985.  
The physician opined that the veteran's disorder had caused 
severe impairment in his ability to establish and maintain 
effective or favorable relationships with people.  The 
physician further opined that the veteran's illness 
significantly affected his "pys-social" functioning and 
thereby afflicted him financially.

A June 1996 rating decision continued the 10 percent 
evaluation.  The veteran appealed this decision.

During his October 1996 personal hearing, the veteran 
testified that he was employed as the chief of medical 
administration services at a VA medical center.  He described 
his position as supervising a clerical staff.  The veteran 
further testified that he used 101 hours of sick leave and 
also used annual leave in lieu of sick leave as a result of 
his PTSD symptoms.  He took the time off either to go to the 
doctor or to avoid certain situations at the office he felt 
he couldn't deal with.  He was able to control most of his 
work relationships by delegation of most conflict situations 
and with the assistance of his medication.  He testified that 
he had to seek marriage counseling six years previously 
because of his PTSD symptomatology.  The veteran's wife did 
not have people over to their home because of his PTSD 
symptoms.  He took Valium for those symptoms.  The veteran 
believed that undue emphasis was being placed on the fact 
that he was gainfully employed at a full-time responsible 
position.  He testified that a former supervisor had refused 
to promote him in 1989 when it was learned that he was taking 
medication for a mental disorder.

The veteran complained of nightmares occurring approximately 
one time a week at the time of his January 1997 VA 
psychiatric examination.  He awoke from these dreams in a 
cold sweat and felt as though he had been beaten.  He also 
experienced flashbacks approximately one time a month.  He 
described periods of rage and anger.  His wife told him that 
he threw her to the floor and twisted her arm, but he denied 
any recollection of this incident.  He also had palpitations 
and hypervigilance.  The veteran was taking Valium, Inderal 
and Xanax as needed.  The examiner observed that the veteran 
sat quietly and calmly in his chair and answered the 
questions appropriately.  He was euthymic and his mood was 
normal in range.  He was related and reactive and his speech 
was fluent.  He did not have any dysarthria, dysphonia or 
formal thought disorders, suicidal or homicidal ideations.  
He had no psychotic features.  The veteran was diagnosed with 
a history of alcohol dependence in full-sustained remission 
with a GAF score of 80.

Later that month the veteran underwent another psychiatric 
evaluation by a different VA examiner.  At that time he 
complained of off and on nightmares, occasional flashbacks 
and panic attacks triggered by certain stimuli which 
resembled the environment at the time he was beaten.  The 
veteran also had difficulty relating to his family and 
friends and difficulty controlling his rage spells.  He 
lacked the emotional ability to take part in family 
activities.  He had excessive irritability and night terrors 
and almost hurt his wife on one occasion.  The examiner 
attributed these symptoms to the veteran's PTSD and panic 
disorder secondary to a closed head injury.  The veteran was 
also diagnosed with alcohol dependence in full-sustained 
remission.  His GAF score was 60 with moderate symptoms.

The veteran's leave records dated from January 1, 1997, to 
December 15, 1997, show that he used 59.75 hours of sick 
leave and 411.25 hours of annual leave.  An accompanying 
letter from the acting chief of resources management service 
indicated that it was impossible to determine if any of the 
annual leave was taken in lieu of sick leave.

A February 1998 note from C.A.N. Rao, M.D., states that the 
veteran was last seen in October 1997 for a medication 
follow-up.  The physician stated that the veteran was taking 
Valium for his anxiety attacks.

A May 1998 examination conducted by a VA psychiatrist and 
psychologist shows that the veteran believed that he got 
angry easily, was irritable, a loner and had significant 
problems in crowds as a result of his inservice beating.  He 
described fairly frequent nightmares and flashbacks.  He 
reported problems with irritability, sleep, concentration and 
avoidant behavior in social situations.  He believed that 
these symptoms interfered with his ability to function at 
work and home.  At that time he had been employed as the 
chief of MAS since 1990, supervising 80 persons.  He reported 
a significant amount of turnover in his employees which he 
believed was due to his problem.  The veteran stated he had 
an inability in trusting people and a problem focusing at his 
job.  He avoided situations where there was potential for 
conflict or negative outcome.  At the time of the 
examination, the veteran had been separated from his wife for 
12 months, due to his problems with anger.

The examiners found the veteran's speech to be somewhat 
rambling at times, but generally goal directed and 
appropriate.  His affect appeared to be mildly anxious and 
his mood was reportedly anxious.  There was no evidence of 
delusions or thought disorder.  He was alert and oriented 
times three.  He had some memory problems, but had good 
insight into his illness and related concerns.  He had no 
suicidal or homicidal ideation.  He was diagnosed with PTSD 
with a GAF of 65, which indicated mild impairment both 
socially and at his occupation due to his PTSD symptoms.  The 
examiners further opined that the veteran's PTSD symptoms 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care 
and conversation normal).  

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 10 percent evaluation for 
his PTSD.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
10 percent evaluation was warranted for a psychoneurotic 
disorder that was less than the criteria for a 30 percent 
evaluation and with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted for psychoneurotic 
symptomatology that was productive of definite social and 
industrial impairment; a 50 percent evaluation was warranted 
for symptomatology that resulted in considerable social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

Under the general rating formula for mental disorders 
effective as of November 7, 1996, a 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or the symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds, based on criteria prior to November 7, 1996, 
that the PTSD symptomatology was consistent with a definite 
social and industrial impairment.  Although the earlier 
evaluations show widely divergent assessments, from the 1994 
evaluation showing a GAF score indicative of slight 
impairment to the February 1996 private physician opinion 
that the veteran's disorder had caused severe impairment, the 
Board finds that all the medical evidence of record prior to 
November 7, 1996, indicates no more than definite social and 
industrial impairment.  In this regard, the Board notes that 
the December 1994 VA examiner opined that the veteran's PTSD 
had significantly affected the quality of his life and the 
April 1994 fee-basis examiner noted that while the veteran 
had good compensatory capabilities, he experienced continuous 
PTSD symptoms.  While the February 1996 private physician 
found severe impairment he gave no explanation or findings to 
support this conclusion; therefore, his conclusion can be 
discounted.  However, all the evidence, including the 
veteran's own testimony, indicates that he was able to 
continuously maintain employment in a responsible position 
(supervising as many as 80 persons) for many years with no 
objective evidence showing any significant impairment of job 
performance.  He maintained personal relationships with his 
wife and children and one examiner noted he had developed 
effective strategies for compensating for his disorder.  For 
these reasons, the Board does not find that the objective 
evidence of record shows that the social and industrial 
impairment resulting from PTSD is more appropriately 
characterized as considerable under the previous rating 
criteria.  38 C.F.R. §§ 4.7, 4.120 (in effect prior to 
November 7, 1996).  Therefore, the Board finds that the 
veteran is entitled to a 30 percent evaluation prior to 
November 7, 1996.

After assessing the foregoing evidence in light of the new 
regulations, the Board is of the opinion that a rating of 30 
percent for the veteran's service-connected PTSD is 
warranted.  The veteran complained of irritability, anger 
outbursts, social isolation and avoidant behavior.  The 
objective medical evidence of record shows that the veteran 
may have some mild memory loss.  The medical evidence also 
reflects that his most recent GAF scores are consistent with 
mild impairment.  The most recent examiners opined that that 
his symptoms caused occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Considering the symptomatology described in the 
amended rating criteria, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria provided for a 50 percent rating, despite Dr. Rao's 
assertion that his condition causes severe impairment, as 
there is no evidence that the veteran has a flattened affect, 
difficulty in understanding complex commands, affected speech 
or reduced reliability and productivity.  38 C.F.R. §§ 4.7, 
4.130.  

Finally, the Board notes that the veteran does not suggest, 
and the evidence does not support, entitlement to an extra- 
schedular rating.  An extra-schedular rating may be warranted 
if "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
As noted above, the veteran has been continuously employed 
for many years.  In addition, there is no recent evidence of 
frequent hospitalization. 


ORDER

An increased rating of 30 percent for PTSD is granted, 
subject to the criteria for award of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

